Mazzarelh, J.E, concurs in a separate memorandum as follow:
I concur with the majority’s determination to affirm the defendant’s conviction. However, I am constrained to write separately because it is my belief that the weight of the evidence review which is required of our court necessitates more than a summary dismissal of the claim by deeming it a disguised unpreserved legal sufficiency argument. To not conduct a full weight of the evidence review would, in my view, be an abdication of our responsibility to “make absolutely clear that a defendants conviction] has received the appellate scrutiny that the Criminal Procedure Law requires” (People v Romero, 7 NY3d 633, 646 [2006]; see also People v Bleakley, 69 NY2d 490, 495 [1987] [distinguishing legal sufficiency and weight of the evidence review]).
As the Court of Appeals, which has weight of the evidence review powers in capital cases, stated in People v Cahill (2 NY3d 14, 58 [2003]), “[a] guilty verdict based on a legally sufficient case is not the end of our factual analysis but the beginning of our weight of the evidence review.” Upon a review of the facts of this case in light of the charge as given, I would find the evidence sufficient to support the defendant’s conviction of depraved indifference murder (see People v Cooper, 88 NY2d 1056 [1996]; People v Noble, 86 NY2d 814 [1995]).